Citation Nr: 0837607	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from July 1963 to August 1966.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims entitlement to a compensable rating for 
his service-connected hearing loss.  

The claims file contains several audiology examination 
reports - VA examination reports and outpatient records dated 
in November 2004, May 2005, November 2007, January 2008, and 
a private audiology examination report dated in December 
2005.  

The November 2007 VA examiner indicated in his report 
unreliable results due to inconsistent responses.  That 
examiner scheduled the veteran for a hearing examination in 
January 2008, the report of which is of record, but is 
illegible.  Regardless, both of these tests were done on an 
outpatient basis and do not indicate the CNC Word List was 
used to evaluate speech discrimination, which is necessary 
under VA's regulations for rating a hearing loss disability. 

The most recent audiology examination report of record with 
legible findings is found in the December 2005 private 
audiology examination report.  However, that examination 
report is presented in a graph format, which the Board cannot 
interpret, and it also does not reflect use of the CNC Word 
List to evaluate speech discrimination.

Therefore, the last audiometric test of record actually valid 
for rating the veteran's disability is the one from May 2005, 
well over three years ago.  As such, the Board concludes that 
an additional audiology examination is necessary in this case 
in order to comply with the duty to assist the veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

The veteran testified as to difficulties he had during prior 
audiological testing with the VA examiner.  He specifically 
requested the new examination be conducted by a different 
person.  For that reason, specific instructions are provided 
below concerning scheduling the examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected hearing loss.  This examination 
should be scheduled at the Livermore 
Outpatient Clinic or the Palo Alto 
Medical Center if a provider other than 
M.D. is available to do the examination.  
See prior reports.  If M.D. is the only 
audiologist at Livermore and/or Palo 
Alto, then schedule the examination at 
the San Francisco Medical Center.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  The veteran's 
complaints should be recorded in full.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

